Exhibit 10.8
 
TRANSITION AGREEMENT


THIS TRANSITION AGREEMENT (as the same may be amended, modified or supplemented
from time to time, the “Agreement”) is made and entered into as of May 28, 2009
(the “Effective Date”), by and between Maven Media Holdings, Inc., a Delaware
corporation (including its successors, the “Corporation”), Waste2Energy, Inc., a
Delaware corporation (“Waste2Energy”), Waste2Energy Group Holdings PLC, an Isle
of Man company, (“Waste2Energy Group Holdings”), Christopher d’Arnaud-Taylor
(“Taylor ”) and Peter Bohan.


WHEREAS, Taylor is currently the Chief Executive Officer of the Corporation and
Waste2Energy;


WHEREAS, Taylor is currently Chairman of the Boards of the Corporation and
Waste2Energy;


WHEREAS, pursuant to a Confidential Private Offering Memorandum, dated May 7,
2009, as amended by Amendment No. 1 dated as of May 26, 2008, the Corporation is
offering a minimum of 250,000 units and a maximum of 4,000,000 Units (with an
over-subscription option of up to an additional 1,000,000 Units) at a purchase
price of $2.00 per Unit (the “Offering”);


WHEREAS, in order to enable Taylor to focus on helping Waste2Energy develop its
business in the European and other international markets, upon the final closing
of the Offering, Taylor  will resign as Chief Executive Officer of the
Corporation and of Waste2Energy and shall be a consultant to Waste2Energy Group
Holdings;


WHEREAS, Peter Bohan, who is serving as the President and Chief Operating
Officer of the Corporation and Waste2Energy will, as of the final closing of the
Offering, become President and Chief Executive Officer of the Corporation and
Waste2Energy.


             NOW, THEREFORE, in consideration of the premises and mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows:


1.           Resignation.  The parties hereby agree that immediately upon the
final closing of the Offering, Taylor will resign from his employment
arrangement with the Corporation and Waste2Energy including his position as
Chief Executive Officer of Waste2Energy and of the Corporation.  Taylor will
continue to serve on the boards of Waste2Energy and the Corporation until  his
resignation or his successor is duly elected or appointed and qualified.  In
addition, the parties agree that upon his resignation from his employment with
the Corporaiton and Waste2Energy, Mr. d’Arnaud-Taylor will not in the future
have any other executive position with either the Corporation or Waste2Energy.


2.           Termination of Employment Agreement.  As of the final Closing of
the Offering, the Employment Agreement between Waste2Energy and Taylor, dated
April 1, 2008 (the “Employment Agreement”) shall be null and void and no further
effect, except with respect to the obligation of Waste2Energy to make those
payments which are due and owing, to Taylor, pursuant to the Employment
Agreement as of the final closing of the Offering.
 
 
1

--------------------------------------------------------------------------------


 

 
3.           Consulting Agreement.  As of the date hereof, Waste2Energy Group
Holdings, the Corporation, and Waste2Energy and Taylor  shall execute the
Consulting Agreement attached to this Agreement as Exhibit “A”, which Consulting
Agreement shall be effective on the date of the final closing of the
Offering.  The Corporation and Waste2Energy shall guarantee all payments to be
made to Taylor pursuant to the Consulting Agreement.


4.           Chairman of Waste2Energy Group Holdings. On the final closing of
the Offering, Taylor shall become Chairman of Waste2Energy Group Holdings.


5.           Appointment of Peter Bohan   Immediately after the final closing of
the Offering, Peter Bohan shall be appointed as the President and Chief
Executive Officer of the Corporation and Waste2Energy.


6.           Piggy Back Registrations. If at any time the Corporation shall
determine to file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of 1933
Act of any of its equity securities (other than on Form S-4 or Form S-8 or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other bona fide, employee benefit plans), the
Corporation shall send to each of Taylor, Susan Danehower and Anglo Suez
LLC  (collectively “Holders”) written notice of such determination and, if
within fifteen (15) days after the effective date of such notice, such Holders
shall so request in writing, the Corporation shall include, subject to
applicable rules and regulations of the Securities and Exchange Commission, in
such registration statement all or any part of the shares of Common Stock of the
Corporation beneficially owned by such Holder which such Holder  requests to be
registered (the “Registration Shares”), except that if, in connection with any
underwritten public offering for the account of the Corporation the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
common stock, which may be included in the registration statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Corporation
shall be obligated to include in such registration statement only such limited
portion of the Registration Shares  with respect to which such Holder has
requested inclusion hereunder as the underwriter shall permit. Any exclusion of
Registration Shares shall be made pro rata among the Holders seeking to include
Registration Shares in proportion to the number of Shares Securities sought to
be included by such Holder.


7.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given; (ii) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission; (iii) on the day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the United States Postal Service; or (iv) on the
fifth (5th) day after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid and
properly addressed, to the party as follows:
 
 
 
2

--------------------------------------------------------------------------------



 


If to the Corporation to:


Maven Media Holdings, Inc.
c/o Waste2Energy, Inc.
1185 Avenue of the Americas. 20th Floor
New York, New York 10036
Attention:  Peter Bohan
Fax No. (646) 723-4001


With a copy to:
Marc Ross, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006


 If to Waste2Energy, Inc. to:


            Waste2Energy, Inc.
1185 Avenue of the Americas, 20th Floor
New York, New York 10036
Attention:  Peter Bohan
Fax No. (646) 723-4001




 With a copy to:


With a copy to:
Marc Ross, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006


  If to Waste2Energy Group Holdings PLC to:


c/o Waste2Energy, Inc.
1185 Avenue of the Americas
20th Floor
New York, New York 10036


Attention:  Peter Bohan
Fax No. (646) 723-4001




3

--------------------------------------------------------------------------------






If to Christopher d” Arnaud-Taylor to:


      Christopher d’Arnaud-Taylor
                      360 West 22nd Street, Suite 16B
      New York, NY 10011
      Fax No. (212) 656 1129


 
                 If to Peter Bohan to:
 
Peter Bohan
11 Frontier Drive
Walpole
MA 02081
           Fax No.  (646) 723-4001


                 If to Susan Danehower to:


                                       c/o  Christopher d’Arnaud-Taylor
                       360 West 22nd Street, Suite 16B
       New York, NY 10011
       Fax No. (212) 656 1129


                 If to Anglo Suez to:


       Christopher d’Arnaud-Taylor
                       360 West 22nd Street, Suite 16B
       New York, NY 10011
       Fax No. (212) 656 1129


8.           Further Assurances.  Each of the parties hereto shall execute and
deliver any and all additional papers, documents, and other assurances, and
shall do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder and to carry out the intent of the
parties hereto.


9.           Headings. The section headings contained herein are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------


 

 
10.           Counterparts.  This Agreement may be executed in counterparts, it
being understood that such counterparts, taken together, shall constitute but
one and the same agreement.  A facsimile signature shall constitute an original
signature.


11.           Governing Law, Venue, Waiver of Jury Trial.   This Agreement shall
be governed by and construed solely and exclusively under and pursuant to the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York. Each of the parties
hereto expressly and irrevocably (1) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement will be instituted
exclusively in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (2) waives
any objection they may have now or hereafter to the venue of any such suit,
action or proceeding, and (3)  consents to the jurisdiction of either the
New York State Supreme Court, County of New York, or the United States District
Court for the Southern District of New York in any such suit, action or
proceeding.  Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding.


12.           Entire Agreement.   This Agreement sets forth the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings among the parties pertaining to the subject
matter hereof, whether oral, implied or written.  There are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth or incorporated herein.


13.           Interpretation. The division of this Agreement into Sections, and
subsections and the insertion of headings are for convenience of reference only
and will not affect its construction or interpretation. Terms of gender will be
deemed interchangeable, as will singular and plural terms, in each case, unless
the context otherwise requires.


14.           No Amendment/Waiver.  This Agreement may not be amended or
modified in any manner nor may any of its provisions be waived except by written
amendment executed by the parties expressly indicating the parties’ intention to
so amend or modify this Agreement.  Any such amendment, modification or waiver
shall be effective only in the specific instance and for the purpose for which
it was given.


15.           Non-Assignability.  The obligations of Taylor, the Corporation,
Waste2Energy,  Waste2Energy Group Holdings and Peter Bohan hereunder are
personal and may not be assigned or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.


16.           Severability.  The various Sections of this Agreement are
severable, and if any Sections or an identifiable part thereof is held to be
invalid or unenforceable by any court of competent jurisdiction, then such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining Sections or identifiable parts thereof in this Agreement, and
the parties hereto agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement, to the extent required for the purposes of the
validity and enforcement hereof.
 
 
5

--------------------------------------------------------------------------------


 

 
17.   No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.


18.           Third Party Beneficiaries. Taylor’s estate and heirs are intended
third party beneficiaries of Taylor’s rights and the obligations of the
Corporation, Waste2Energy, and Waste2Energy Group Holdings.




[SIGNATURE PAGE FOLLOWS]
 
 
 
6

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.




MAVEN MEDIA HOLDINGS, INC.


By:__________________________
Name:  Peter Bohan
Title:    President

 


WASTE2ENERGY, INC.




By:__________________________
Name: Peter Bohan
Title:   President




WASTE2ENERGY GROUP HOLDINGS PLC




By:____________________________________
Name: Peter Bohan
Title:   Director




_________________________________________
Christopher d’Arnaud-Taylor




__________________________________________
Peter Bohan
 
 
 
 
 
 
7